OPINION — AG — ALTHOUGH THE STATE BOARD OF PUBLIC AFFAIRS, PURSUANT TO JOINT RESOLUTION NO. 1, HAS THE AUTHORITY TO ESTABLISH A CENTRAL MAILING SYSTEM, THE BOARD DOES NOT, PURSUANT TO THE RESOLUTION, HAVE THE AUTHORITY TO COMPEL AGENCIES WHICH FALL WITHIN THE PURVIEW OF THAT RESOLUTION, AND ALSO FALL WITHIN THE PURVIEW OF 74 O.S. 1971 90.1 [74-90.1], TO DISCONTINUE THE USE OF THEIR POSTAGE METERING EQUIPMENT AND USE A CENTRAL METERING SERVICE. FURTHERMORE, THE INTERAGENCY MAILING SERVICE HAS NO AUTHORITY TO TAKE OVER THE METERING REQUIREMENTS OF STATE AGENCIES AND PROVIDE THOSE AGENCIES WITH CENTRAL METERING SERVICE. (JOSEPH J REINKE)